UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                          Plaintiff,
                    -against-                                       1:19-CV-4376 (CM)

307 LGF MOTT STREET, LLC; 309 C/O                                ORDER OF DISMISSAL
SOLIL MANAGEMENT, LLC,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings a criminal complaint in which he names 307 LGF Mott

Street, LLC, and Solil Management, LLC as defendants. By order dated October 11, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. For the reasons discussed below, the Court dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).
                                         BACKGROUND

       Plaintiff, using a criminal complaint form, seems to assert that the defendants committed

the following offenses:

       Stalking 1st Deg, Aggravated Harassment 1st Deg, Cyber Stalking, Malicious
       Persecution 1st Deg, Slander 1st deg, Defamation of Character, Heresy, Collusion,
       Criminal Threats 1st Deg, Economic Espionage Act, Act/Theft of trade
       secrets/intellectual property crimes/Securities and Cocmmodities Fraud/Identity
       Theft, Domestic Terrorism, Obstruction of Justice 1st Deg, Assault 1st Deg,
       Negligent Homicide 1st Deg, Amendment V, VI, VIII, XVI, Rome Statute, Pursuit
       of Happiness.

(ECF 1.) Plaintiff also seems to allege that the defendants violated his federal constitutional

rights and injured him under state law. The Court therefore construes Plaintiff’s complaint as

asserting federal constitutional claims under 42 U.S.C. § 1983 and claims under state law.

                                          DISCUSSION

A.     Private prosecution

       The Court must dismiss any claims in which Plaintiff seeks to have any of the defendants,

or anyone else, criminally prosecuted. A private citizen cannot prosecute a criminal action in

federal court. See Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to

seek the issuance of an arrest warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A]

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.”). And because federal prosecutors possess discretionary authority to bring criminal

actions, they are “immune from control or interference by citizen or court.” Conn. Action Now,

Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court dismisses

Plaintiff’s claims in which he seeks to have the defendants, or anyone else, criminally

prosecuted. See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                 2
B.     Claims under 42 U.S.C. § 1983

       The Court must also dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the

defendants because Plaintiff has failed to allege any facts showing that either defendant has acted

as a state actor when violating Plaintiff’s federal constitutional rights. Claims for relief under

§ 1983 must allege facts showing that each defendant acted under the color of a state “statute,

ordinance, regulation, custom or usage.” Private parties are therefore not generally liable under

the statute. Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013) (quoting Brentwood Acad. v.

Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties . . . .”) (internal quotation marks and citation omitted).

       The defendants are private parties, and Plaintiff has alleged no facts suggesting that they

were acting under color of state law when they violated his federal constitutional rights. The

Court therefore dismisses Plaintiff’s § 1983 claims against the defendants. See

§ 1915(e)(2)(B)(ii).

C.     State-law claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction . . . .”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted). Having dismissed

the claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which


                                                  3
district courts can refuse its exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997))).

D.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

E.     Plaintiff’s litigation history

       The Court notes that after Plaintiff filed the complaint commencing this action, the Court,

in another action brought by Plaintiff, barred Plaintiff from filing any new civil action in this

Court in forma pauperis without first obtaining permission of the Court. See Genao v. Saint

Pauls Church, 1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019). The Court reminds Plaintiff that that

filing bar remains in effect.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court dismisses this action. The Court dismisses Plaintiff’s federal

claims for failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court declines to consider Plaintiff’s state-law claims. 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  4
       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 18, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                5
